Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 06/28/2022. Claims 1-11 and 14-20 are currently pending. Claims 12-13 are canceled per applicant’s request.

Priority
Current application, US Application No. 16/638,310, filed 02/11/2020 is a national stage entry of PCT/US2018/000242, International Filing Date: 08/16/2018, which claims Priority from Provisional Application 62546487, filed 08/16/2017.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the rejections under 35 USC 112(b), the amendment is accepted and the previous rejections are withdrawn.
Regarding arguments to the rejections under 35 USC 101, amendments accompanied with applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (see pg. 11 line 2 from the bottom – line 1 from the bottom) that the amended claim 1 dosed not recite any “judicial exception” at step 2A prong-1.
Examiner respectively disagrees with the argument because the claim 1 recites judicial exception which belongs to abstract ideas as shown in the office action below.
Applicant further argues (see pg. 11 line 1 from the bottom – pg. 12 line 20) that if the amended claim 1 recites judicial exception, the claim shows integration of the judicial exception into a practical application at step 2A pring-2 because the claims render an image to determine a location of hydrocarbons by referring to previous court cases In re Abele and Arrhythmia Research as similar cases to the current application. Furthermore, the claimed subject matter is directed to an improvement in seismic surveying, which is a computerized technology.
Examiner submits that rendering an image is interpreted as a mathematical calculation of converting signal or data into a display pixel data or interpreted as insignificant extra solution activity. The recited court cases have been outdated since the latest Patent Eligibility Guideline (2019 October Update) become available and no longer court cases are used in determining the patent eligibility of the applications. Please refer to 2019 PEG October update for further guidance. The alleged improvements of the seismic survey are the improvements of abstract idea itself and is in a range of possible improvements normally achievable by using a general computer and fails to rise above types of improvements which show a real world transformation, significant extra solution activities or particular additional elements.
Therefore, the rejection is maintained.
Regarding arguments to the rejections under 35 U.S.C. § 102/103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: (1.A)
receiving seismic data for a geologic region of the Earth, wherein the seismic data comprise primaries and multiples; (1.B)
building a velocity model of the geologic region of the Earth; (1.C)
generating a primary image using the seismic data; (1.D)
identifying a portion of the geologic region of the Earth, using the primary image, that comprises a deficiency in coverage; (1.E)
selecting at least one mode of multiple from the multiples and corresponding travel time data from a data storage wherein the travel time data correspond to at least one complex ray signature in the geologic region of the Earth and are based at least in part on the velocity model; (1.F)
based on the selected at least one mode of multiple, pre-processing the seismic data to generate attenuated seismic data; (1.G)
performing Kirchhoff migration on the attenuated seismic data using at least the selected travel time data to generate processed seismic data; (1.H)
and rendering an image of the geologic region of the Earth to a display to determine a location of hydrocarbons wherein the image comprises at least a multiple image based at least in part on the processed seismic data that improves the coverage.  (1.I)”

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.B)-(1.C) and (1.F) -(1.H) are treated by the Examiner as belonging to Mathematical Concept grouping or the combination of Mathematical Concept and Mental Process groupings while highlighted limitations/steps (1.E) and (1.I) are interpreted as belonging to Mental Process grouping as the limitations (1.B)-(1.C) and (1.F)-(1.H) involve use of the mathematical equations and calculation (See further explanations below) and and/or mental judgement, observation or evaluation and the limitation (1.E) and (1.I) involve human observation, judgement or evaluation.
The highlighted limitation (1.B) represents a mental recognition of the seismic data content or mathematical relationship between seismic data consisting of different reflections, i.e. primaries and multiples. 
The highlighted limitation (1.C) is regarding building a model, which is an abstract representation of the velocity of seismic wave (See differential equation, model geometry with respect to time [0080]) using a geological environment showing mathematical relationship between travel time of the seismic wave against the geological environment (See [00117, 00158]).
The highlighted limitation (1.F) involves mental observation and judgement combined with mathematical relationship among a mode of reflected seismic signal, travel time data corresponding to the selected mode and at least one complex ray signature in the geological region of the Earth using velocity model, which is an abstract representation of the seismic signal velocity.
The highlighted limitation (1.G) represents the mathematical relationship between seismic data and its attenuated data through mathematical calculation of attenuating process.
The highlighted limitation (1.H) represent the calculation step of using migration equation (See equation  [0094, 00139, 00160]).

The highlighted limitation (1.D) can be treated as mathematical calculation which converts seismic data into values of pixels that can be displayed or treated as insignificant extra solution activity.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method”, “receiving seismic data for a geologic region of the Earth”, and “rendering an image of the geologic region of the Earth to a display to determine a location of hydrocarbons”;
In Claim 6: “storing the travel time data to the data storage”;
In Claim 14: “one salt formation”;
In Claim 15: “a shallow region”;
In Claim 16: “an anisotropic layer of material”;
In Clam 18: “rendering a graphical user interface to a display” and “receiving input via the graphical user interface”;
In Claim 19: “A system” and “a processor; memory accessible by the processor; and processor-executable instructions stored in the memory that are executable to instruct the system to”;
In Claim 20: “One or more non-transitory computer-readable storage media comprising computer-executable instructions executable to instruct a computer”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/step “receiving seismic data for a geologic region of the Earth” represents a standard data collection step in the art and it only adds insignificant extra solution activity to the judicial exception. The limitation/step “rendering an image of the geologic region of the Earth to a display” represent  a standard result report step in the art and it only adds insignificant extra solution activity to the judicial exception. The limitation “to determine a location of hydrocarbons” is an intended purpose and not much weight can be given as a meaningful limitation.
As per claim 6, the limitation/step “storing the travel time data to the data storage” represents a basic data storing function of a general computer and it only adds insignificant extra solution to the judicial exception.
As per claim 12, the limitation/step “rendering another image” represents a repetition of standard result report step and it only adds insignificant extra solution activity to the judicial exception.
As per claim 14, the limitation/element “one salt formation” represents a type of formation and it is not particular.
As per claim 15, the limitation/element “a shallow region” represents a type of formation and it is not particular.
As per claim 16, the limitation/element “an anisotropic layer of material” represents a type of formation and it is not particular.
As per claim 17, the limitations/steps “rendering a graphical user interface to a display” and “receiving input via the graphical user interface” represent a basic graphical user interface of a general computer and they only add insignificant extra solution to the judicial exception.
As per claim 19, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “a processor; memory accessible by the processor; and processor-executable instructions stored in the memory that are executable to instruct the system to” represent standard components of a general computer and they are not particular.
As per claim 20, the additional element in the preamble “One or more non-transitory computer-readable storage media comprising computer-executable instructions executable to instruct a computer” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “One or more non-transitory computer-readable storage media” represent standard components of a general computer and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Sheng, Jiang, Levin, Kiyashchenko, Peng and others  in the list of prior art cited below)
	Claims 1-20, therefore, are not patent eligible.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Sheng (US 8699298 B1) in view of Jiang (Z. Jiang and et al, “Migration methods for imaging different-order multiples”, Geophysical Prospecting, 2007, 55, 1–19).
As per claim 1, Sheng discloses
	A method comprising:  (method [abs, col 1 line 49-60]) 
	receiving seismic data for a geologic region of the Earth, (seismic data [col 1 line 30-32], recorded seismic data [col 3 line 13], receives … seismic data [col 4 line 6]) wherein the seismic data comprise primaries and multiples; (decomposes seismic data into diplets [col 2 line 60], multiples in the data diplets can be identified, multiple-free data can be obtained, equivalent to primary [col 3 line 4-10])
	building a velocity model of the geologic region of the Earth; (velocity model [col 2 line 40-41, Fig. 1, col 4 line 16, Fig. 15])
	selecting at least one mode of multiple from the multiples and corresponding travel time data from a data storage wherein the travel time data correspond to at least one complex ray signature in the geologic region of the Earth and are based at least in part on the velocity model; (determining a set of input diplets, comparing diplets in the set of input diplets with the one or more multiple diplets to determine a set of multiple diplets and a set of demultipled diplets [abs], multiple reflections, multiples in seismic data [col 1 line 22-32], method for … multiple prediction and reduction, The method includes, for one or more data diplets … to model reflection of the data diplet at a location of at least one subsurface discontinuity, equivalent to a complex ray signature in the geologic region, and determining … multiple diplets [col 1 line 49-60], decomposes seismic data into diplets which contain local attributes, such as one or more of travel time, dips, coherency, and amplitude [col 2 line 60-62], each diplet represents a local plane wave which propagates to the surface at certain dips and is recorded at certain receivers at certain travel times [col 3 line 34-36], The system then migrates one or more of the diplets using a velocity model [col 4 line 15-16, Fig. 5], data storage [col 5 line 44])

Sheng further discloses generating a primary image using the seismic data;  (FIG. 4 shows another image that has those predicted multiples removed by screening out those diplets that match predicted multiple [col 5 line 23-26]), but is silent regarding identifying a portion of the geologic region of the Earth, using the primary image, that comprises a deficiency in coverage; 

Jiang also discloses generating a primary image using the seismic data ((primary image [pg. 7 right col upper section, pg. 10 left col line2, pg. 15 right col lower section, pg. 17 Fig. 21 (c)], multiple and primary imaging [pg. 17 left col, Table 1]) and discloses identifying a portion of the geologic region of the Earth, using the primary image, that comprises a deficiency in coverage; (when the static reaches a certain magnitude, the primary image is affected [pg. 10 left col line 1-3, Fig. 9b,c], Inverse Vertical Seismic Profiling While Drilling ‘IVSPWD’ data set, cross-correlation migration algorithm, earth’s free surface, along a horizontal trajectory at the depth of … in … formation [pg. 11 left col, Fig. 12], Coverage, multiple - wide, primary - narrow [pg. 18 Table 1]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Jiang to identify a portion of the geologic region of the Earth, using the primary image, that comprises a deficiency in coverage for an accurate image display rendering with wider coverage during seismic data analysis. (Sheng - noise, false images [col 1 line 22-32]) (Jiang – a wider subsurface coverage [col 7 right col upper section]).

Sheng further discloses attenuation of multiples in the seismic data (attenuate multiples in seismic data [col 1 line 31-31], attenuation of multiples [col 5 line 25-26) and performing migration on the seismic data using at least the selected travel time data to generate processed seismic data; (each diplet ….recorded …  at certain travel times [col 3 line 34-36], The system then migrates one or more of the diplets [col 4 line 15-16, Fig. 5]) and rendering an image of the geologic region of the Earth to a display wherein the image comprises at least a multiple image based at least in part on the processed seismic data to determine a location of hydrocarbons. (oil and gas exploration, oil and gas industry [col 1 line 22-32], examples of diplet migration images [col 2 line 42, Figs. 2-4], seismic images using diplets [col 2 line 50], diplet migration image, image for predicted multiples, another image [col 5 line 15-26, Figs. 2-4]), but is not explicit on pre-processing the seismic data based on the selected at least one mode of multiple and is silent regarding performing Kirchhoff migration on the attenuated seismic data using at least the selected travel time data and the image comprises at least a multiple image based at least in part on the processed seismic data that improves the coverage.
Jiang discloses pre-processing the seismic data based on the selected at least one mode of multiple (multiples, are attenuated … before migration [pg. 1. left col]),
performing Kirchhoff migration on the attenuated seismic data using at least the selected travel time data (migrate seismic data … construct the Kirchhoff imaging condition for multiples, travel time [pg. 2 right col middle section], Kirchhoff migration, travel time [pg. 3 left col middle and lower section], migration of multiples, a standard Kirchhoff imaging method, travel time [pg. 6 left col middle section – right col]) and the image comprises at least a multiple image based at least in part on the processed seismic data that improves the coverage. primary migration image, migration image of … multiples, the multiples provide a wider subsurface coverage than given by the primaries. Also, the primaries are only able to illuminate below the receivers, while the multiples are able to see structures both above and below the receivers [pg. 7 right col, Fig. 6a 6b], a greater subsurface coverage enjoyed by ghost imaging compared to imaging of primaries [pg. 14 left col lower section], Coverage, wide, narrow [pg. 18 Table 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art further in view of Jiang to pre-process the seismic data based on the selected at least one mode of multiple, perform Kirchhoff migration on the attenuated seismic data using at least the selected travel time data and render an image of the geologic region of the Earth to a display to determine a location of hydrocarbons wherein the image comprises at least a multiple image based at least in part on the processed seismic data that improves the coverage for an accurate image display rendering with wider coverage during seismic data analysis.	

As per claim 2, Sheng and Jiang disclose claim 1 set forth above.
Sheng recites areal coverage (areal coverage of sources and receivers in 3D space [col 1 line 35-36]), but is silent regarding the deficiency in coverage comprises a primary coverage gap.

Jiang discloses a primary has a coverage gap compared to the multiple (wider subsurface coverage … with multiple … compared with … primary [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art further in view of Jiang to address the deficiency in coverage comprising a primary coverage gap for an accurate image display rendering with wider coverage during seismic data analysis.

As per claim 6, Sheng discloses claim 1 set forth above.
Sheng further recites use of travel time and data storage. (3D diplets … contain attributes … travel time [col 2 line 58-col 3 line 3], data storage [col 5 line 41-47])).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng to disclose generating the travel time data and storing the travel time data to the data storage for a true image display rendering with less noise during seismic data analysis.

As per claim 8, Sheng and Jiang disclose claim 1 set forth above.
Jiang further discloses performing Kirchhoff depth migration travel time calculations (Kirchhoff depth migration [pg. 2 right col line 4-1 from the bottom]).

As per claim 14, Sheng discloses claim 1 set forth above.
Sheng further discloses one salt formation in the geologic environment (subsalt ‘col 1 line 27-32], salt [col 3 line 57-61, col 4 line 21-26]).

As per claim 16, Sheng discloses claim 1 set forth above.
Sheng further discloses an anisotropic layer of material in the geologic environment (anisotropic [pg. 2 right col line 17-18, col 2 line 40-41, Fig. 1, col 4 line 18-19, Fig. 5-6, col 5 line 9-15]).

As per claim 19, Sheng discloses
	A system comprising: (system [abs, col 2 line 55-57, col 4 line 6])
	a processor; memory accessible by the processor; and processor-executable instructions stored in the memory that are executable to instruct the system to: (processor, memory, instruction [col 2 line 7-12]) and the remaining limitations are discloses by Shen in view Jiang as shown in claim 1 above.

As per claim 20, Sheng discloses
	One or more computer-readable storage media comprising computer- executable instructions executable to instruct a computer to: (storage medium to store instructions [claim 7]) and the remaining limitations are disclosed by Sheng in view of Jiang as shown in claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Jiang in view of Robertsson (US 20080019215 A1).
As per claim 3, Sheng and Jiang disclose claim 1 set forth above.
Sheng is silent regarding the deficiency in coverage is due at least in part to an obstruction.

Robertsson discloses obstacle may introduce a deficiency in coverage (deficiencies in coverage that may be introduced by currents, obstacles such as platforms [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Robertsson to consider an obstacle which may cause deficiency in coverage for an accurate image display rendering during seismic data analysis.
	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Jiang in view of Peng (US 20070271041 A1), hereinafter ‘Peng’.
As per claim 4, Sheng discloses claim 1 set forth above.
Sheng is silent regarding selecting at least one mode of multiple from the multiples and corresponding travel time data based at least in part on a reflection angle of at least one mode of multiple.
Peng discloses selecting a reflection angle on multiple data when processing the multiples using travel time variable (reflection angle [0030], multiple diplets [0033, 0039], diplet migration, reflection angle [0048], variable, travel time [0066, 0077, 0088]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Peng to select at least one mode of multiple from the multiples and corresponding travel time data based at least in part on a reflection angle of at least one mode of multiple for a true image display rendering with less noise during seismic data analysis.

As per claim 5, Sheng discloses claim 1 set forth above.
Sheng is silent regarding selecting at least one mode of multiple from the multiples and corresponding travel time data based at least in part on illumination of a portion of the geological region of the Earth.

Peng discloses use of seismic signal collections for processing multiples considering signal travel time from  illumination gathering (multiple diplets [0033, 0039], variable, travel time [0066, 0077, 0088], generate illumination gather data [0094]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Peng to select at least one mode of multiple and corresponding travel time data based at least in part on illumination of a portion of the geological region of the Earth for a true image display rendering with less noise during seismic data analysis. (See further on illumination example in Yelisetti in the prior art of record below).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Jiang in view of  Khadhraoui (US 20190113639 A1), hereinafter ‘Khad’.
As per claim 7, Sheng discloses claim 1 set forth above.
Sheng is silent regarding the travel time data in the data storage comprises at least one of receiver side multiple travel time data, source side multiple travel time data, and receiver side multiple and source side multiple travel time data.

Khad discloses receiver side multiple travel time data (set of candidate travel times is computed for each slowness model obtained at block 710. A candidate travel time of a set of candidate travel times is computed for a wave energy mode and a position of a receiver of the multiple receivers [0084]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Khad to disclose the travel time data in the data storage comprises at least one of receiver side multiple travel time data for a true image display rendering with less noise during seismic data analysis.

As a side note, Bloor (US 20180059277 A1), discloses travel time computation considering source side and receiver side multiples, too, (the travel time for a water bottom multiple can be a function of the offset, a distance between the source and receiver, and a number of times the multiple reflects from the surface. For example, if the multiple reflects from the surface once before being received by the microphone and the offset is zero, the travel time is twice that of the principal waves. Such an approach may be used in various schemes to remove multiples. [0048]).

	Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Jiang in view of Levin (US 6735527 B1), hereinafter ‘Levin’.
As per claim 9, Sheng and Jian disclose claim 1 set forth above.
Sheng is silent regarding wherein the pre-processing attenuates one or more primaries, attenuates one or more modes of multiples or attenuates one or more primaries and attenuates one or more modes of multiples wherein the one or more modes of multiples do not correspond to the selected at least one mode of multiple.

Levin discloses preprocessing the seismic data by attenuating selective multiples (most data are stacked after preprocessing with … dip … correction [pg. 23 line 2-3], the ability to predict diffracted multiples in a 3-D sense is crucial in order to attenuate … them from seismic data, particularly relevant to the problem of diffracted multiples [col 23 line 45-47, 53-54], a variety of multiple events [col 2 line 14-45).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Levin to pre-process the seismic data prior to performing the migration such that performing the migration migrates pre-processed seismic data, wherein the pre-processing attenuates one or more primaries, attenuates one or more modes of multiples or attenuates one or more primaries and attenuates one or more modes of multiples wherein the one or more modes of multiples do not correspond to the selected at least one mode of multiple for a true image display rendering with less noise during seismic data analysis.

As per claim 10, Sheng and Jiang disclose claim 1 set forth above.
Sheng is silent regarding the seismic data comprising seismic survey data of a land survey.

Levin discloses seismic data obtained from a land survey (land survey or marine survey [col 1 line 37-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Levin to use seismic data obtained from a land survey for a suitable data analysis to a current geologic environment.

As per claim 11, Sheng and Jiang disclose claim 1 set forth above.
Sheng is silent regarding the seismic data comprising seismic survey data of a marine survey.
Levin discloses seismic data obtained from a marine survey (land survey or marine survey [col 1 line 37-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Levin to use seismic data obtained from a marine survey for a suitable data analysis to a current geologic environment.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Jiang in view of Kiyashchenko (US 20090285053 A1), hereinafter “Kiya’.
As per claim 15, Sheng and Jiang disclose claim 1 set forth above.
Sheng is silent regarding the geologic environment comprising a shallow region.

Kiya discloses geologic environment comprising a shallow layer (shallowest layer [0038]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior at in view of Kiya to consider a shallow region as geologic environment for a comprehensive and true image display solution during seismic data analysis.

As a side note, Yelisetti also discloses shallow regions as a geological environment.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Jiang in view of Johnston (US 20160208583 A1)), hereinafter ‘Johnston’.
As per claim 18, Sheng and Jiang discloses claim 1 set forth above.
Sheng is silent regarding generating the at least one complex ray signature via rendering a graphical user interface to a display and receiving input via the graphical user interface as to one or more parameters of the geologic environment.

Johnston discloses complex ray feature display via graphical user interface (gamma ray, GUI, render acquired info to a display [0137], various types of data of interest, including for example, geological data ‘e.g., gamma ray log, resistivity, density and sonic logs, etc.’ [0051], gamma ray related phenomena; one or more variable gauge stabilizers; one or more bend joints [0053], for rendering, for various user interface [0071], example of GUI , display, input [0146, Fig. 11])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Johnston to generate the at least one complex ray signature via rendering a graphical user interface to a display and receive input via the graphical user interface as to one or more parameters of the geologic environment for a true and interactive image display solution during seismic data analysis.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Bloor (US 20180059277 A1) discloses receiver or source side multiple for an accurate  calculation of travel time  (the travel time for a water bottom multiple can be a function of the offset, a distance between the source and receiver, and a number of times the multiple reflects from the surface. For example, if the multiple reflects from the surface once before being received by the microphone and the offset is zero, the travel time is twice that of the principal waves. Such an approach may be used in various schemes to remove multiples. [0048]).
	Yelisetti (S. Yelisetti and et al, “Dual-vergence structure from multiple migration of widely spaced OBSs”, Tectonophysics 718 (2017) 45–60) discloses multiple imaging technique which reads on the claims of current application.
	Lu (S. Lu and et al, “Separated-wavefield imaging using primary and multiple energy”, The leading edge July 2015) discloses complete image display from the combination of primaries and multiples sharing the value of multiples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865